PLEUS, J.
The mother of A.S., a child, appeals a final judgment terminating her parental rights contending that the natural father of A.S., who filed the petition for termination, failed to prove abuse, abandonment or neglect by clear and convincing evidence. We affirm the judgment of the trial court.
The evidence clearly shows a long history of alcohol and drug abuse by the moth*1225er. The mother has been under the supervision of the voluntary protective services of the Department of Children and Families as far back as May of 1993, but has failed to avail herself of its services. In January of 1997, the mother consented to a finding of dependency for A.S. and began a case plan with the Department. A.S. was placed with her paternal grandparents. The mother was allowed supervised visits.
Suffice it to say, the evidence shows the mother failed to comply with the case plan. Her condition grew worse. Two guardian ad litem reports in the record document the mother’s continuing problem with substance abuse as well as other anti-social behavior. Case workers from the Department testified to the mother’s total indifference to the treatment programs offered. Although there is some evidence in the record which could be classified as objectionable, no objections were made to its admission. There is ample additional evidence, however, to support the findings of the trial court that the termination was in the best interests of the child. Some people are not fit parents. This is a perfect example.
AFFIRMED.
GRIFFIN, J., concurs in result only.
W. SHARP, J., concurs specially with opinion.